Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 3, 2017                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

  154412 & (20)(24)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 154412
                                                                     COA: 332983
                                                                     Barry CC: 14-000185-FH
  BRADLEY JAMES BEARD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are DENIED. The
  application for leave to appeal the August 29, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 3, 2017
         p0925
                                                                                Clerk